                     Case 1:20-cv-03699-JGK Document 18 Filed 10/05/20 Page 1 of 3




    WILLKIE FARR & GALLAGHERup                                                                                        787 Seventh Avenue
                                                                                                                      New York, NY 10019-6099
                                                                                                                      Tel: 212 728 8000
                                                                                                                      Fax: 212 728 8111




    October 5, 2020

    VIA ECF

    Honorable John G. Koeltl
    Daniel Patrick Moynihan United States Courthouse
    500 Pearl Street
    New York, NY 10007-1312

    Re:         PDV USA, Inc. v. Interamerican Consulting, Inc., No. 20-cv-3699 (JGK)

    Dear Judge Koeltl,

    We represent PDV USA, Inc. (“PDV USA”) in the above-captioned action and write in response to the
    September 27, 2020 letter of Interamerican Consulting, Inc. (“Interamerican”) requesting a pre-motion
    conference on its proposed motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and (6). For the
    reasons set forth below, Interamerican’s bases for dismissing the Complaint are meritless.

          I.        Background

    Interamerican is a Florida-based company founded by former U.S. Congressman David Rivera which
    employs only one other individual, Mr. Rivera’s sister. (Compl. ¶ 10.) On March 21, 2017, PDV USA
    engaged Interamerican to provide “strategic consulting services” over a three-month period in exchange
    for a staggering $50 million (the “Agreement”). (Id. ¶¶ 1, 21.) Although PDV USA contracted for these
    “strategic consulting services,” the Parties understood that the purpose of the Agreement was for
    Interamerican to assist PDV USA’s ultimate parent company, Petróleos de Venezuela, S.A. (“PDVSA”),
    Venezuela’s state-owned oil and natural gas company, which at the time was controlled by the regime
    of Nicolas Maduro.1 (Id. ¶¶ 1, 17.)

    Pursuant to the Agreement, Interamerican agreed to (1) develop a strategy to “inform policy makers and
    opinion leaders regarding CLIENT initiatives”; “reinforce CLIENT’s standing among important public
    officials and opinion leaders”; and “enhance the long-term reputation and standing of CLIENT” with
    “targeted stakeholders” and (2) “identify opportunities to build long-term relationships among key third-

    1
     In January 2019, however, the U.S. government recognized Maduro opposition leader Juan Guaidó as Venezuela’s Interim
    President and placed PDVSA on OFAC’s SDN list. (Id. ¶ 2.) In response, Guaidó’s government appointed an Ad Hoc Board
    of Directors to oversee the operations of PDVSA’s U.S.-based subsidiaries, including PDV USA. (Id.)



N EW Y ORK     W ASHINGTON   H OUSTON   P ALO A LTO   S AN F RANCISCO   C HICAGO   P ARIS   L ONDON   F RANKFURT   B RUSSELS   M ILAN   R OME
                  Case 1:20-cv-03699-JGK Document 18 Filed 10/05/20 Page 2 of 3
Jeffrey B. Korn
October 5, 2020
Page 2


parties, opinion leaders and public officials.” (Compl. ¶ 18.) Pursuant to the Agreement, Interamerican
was required to complete the services “to PDV USA’s sole satisfaction.” (Id. ¶ 29.) Further, the
Agreement required Interamerican to provide (1) bi-weekly reports “detailing the activities that it ha[d]
carried out during that period”; (2) a final report “including recommendations for monitoring and
following-up on the strategies implemented”; and (3) “supporting documentation” and “adequate and
complete details of the Services rendered” with each invoice submitted. (Id. ¶¶ 20, 27.)

Despite receiving $15 million from PDV USA between March 21, 2017 and April 18, 2017,
Interamerican did not provide the services required under the Agreement and did not complete any
services to PDV USA’s satisfaction. (Id. ¶¶ 30-32, 36, 38, 39, 43.) The promised reports also failed to
“detail[] the activities” performed, as required. (Id. ¶¶ 22-26.) Similarly, the submitted invoices failed
to attach the requisite supporting documents or details of services. (Id. ¶ 28.) Having paid $15 million
and received nothing in return, PDV USA refused to pay the remaining $35 million contemplated by the
Agreement. (Id. ¶ 37.)

On October 5, 2017, PDV USA and PDVSA sought to assign all rights in the Agreement from PDV
USA to PDVSA (the “Assignment”). (Id. ¶ 39.) However, Interamerican refused to consent to the
Assignment and for years afterward insisted that PDV USA was bound by the Agreement’s terms. (Id.)

    II.      Interamerican’s purported bases for dismissal lack merit.

Interamerican’s letter sets forth three purported bases for dismissal. Each is without merit.

First, Interamerican argues that PDV USA lacks standing to enforce the contract as a result of the
Assignment. But Defendant ignores that, as pleaded in paragraph 39 of the Complaint, Defendant did
not consent to the Assignment. On that basis, Interamerican has for years asserted that the Assignment
was invalid and that PDV USA is bound by the Agreement. Contrary to Interamerican’s assertions to
the Court, Mr. Rivera made clear its position on this subject in a February 4, 2019 email, stating:

      As you know, Interamerican Consulting never agreed to or consented to any assignment of
      the contract from PDV USA to PDVSA. In fact, any suggestion of a reassignment of the
      contract was specifically rejected on two occasions. Our legal counsel has now reviewed
      this matter in depth, including the documented role of Citgo attorneys and corporate
      officers, and has concluded indisputably and categorically that any assignment by PDV
      USA to PDVSA was a unilateral decision arranged between PDV USA and PDVSA and,
      under State of New York contract law governing the consulting agreement, in no way
      absolves PDV USA of its contractual obligations to Interamerican Consulting.

Second, Interamerican’s claim that the Complaint did not adequately plead a breach of contract claim
also fails. “To make out a viable claim for breach of contract a complaint need only allege (1) the
existence of an agreement, (2) adequate performance of the contract by the plaintiff, (3) breach of
contract by the defendant, and (4) damages.” Eternity Glob. Master Fund Ltd. v. Morgan Guar. Tr. Co.
of N.Y., 375 F.3d 168, 177 (2d Cir. 2004) (internal quotations omitted). PDV USA has clearly met this
low threshold at this stage of the litigation.




                                                  -2-
                  Case 1:20-cv-03699-JGK Document 18 Filed 10/05/20 Page 3 of 3
Jeffrey B. Korn
October 5, 2020
Page 3


The Complaint alleges: (1) the existence of the Agreement and each of the provisions that Defendant
breached (Compl. ¶¶ 1, 18, 20, 21, 22, 27);2 (2) that PDV USA adequately performed under the
Agreement, specifically by paying Interamerican $15 million (id. ¶ 36); (3) that Defendant breached the
Agreement by failing to (i) provide the required services to PDV USA or PDVSA, (ii) produce the
requisite number of reports with the requisite level of detail; and (iii) provide details of services rendered
in invoices and supporting documentation (id. ¶¶ 23-26, 28, 31, 38, 39, 43); and (4) damages, including
PDV USA’s $15 million payment for which it received nothing in return (id. ¶ 32).

Third, PDV USA has not waived its breach of contract claim. Contrary to Defendant’s assertion, PDV
USA never “concede[d] that it received ‘services’”—much less to its sole satisfaction. Rather, PDV
USA repeatedly alleged that Interamerican failed to perform under the contract and that it “is not satisfied
with Interamerican’s services.” (Id. ¶¶ 23-26, 28, 30, 31, 38, 39, 43.) Interamerican simply has no basis
to establish this affirmative defense on its motion to dismiss.

Finally, Mr. Rivera himself confirmed in public statements in response to the filing of this lawsuit that
Interamerican did not honor its contractual obligations to PDV USA. Asked about the Agreement by
the press, Mr. Rivera replied, “ask the boys of Citgo 6,” a reference to Citgo Petroleum Corporation
executives detained by the Maduro regime. “They handled that entire operation, including all the money,
in coordination with the Venezuelan opposition . . . That's all I know.” (PDVSA denounces former U.S.
congressman for Payment of $US15M, CE NOTIFICIAS FINANCIERAS ENGLISH, May 13, 2020).
Mr. Rivera told another publication: “All those funds went to the opposition for anti-Maduro protests in
the summer of 2017. I never saw a penny of it.” (Jay Weaver and Antonio Maria Delgado, Rivera didn’t
register as a foreign agent in $50 million contract with Venezuela oil firm, MIAMI HERALD, May 14,
2020). Putting aside the serious questions about the legality of Mr. Rivera’s actions raised by these
admissions, they make one thing clear—Interamerican did not and never intended to provide any
“strategic consulting services” to PDV USA (or PDVSA) as required by the Agreement.

                                                            ***

For the reasons above, Interamerican’s contemplated motion to dismiss will necessarily fail and
needlessly delay litigation of this matter. We look forward to discussing these matters with Your Honor
at the pre-motion conference.


Respectfully submitted,


Jeffrey B. Korn



2
  Contrary to Defendant’s assertion, a “plaintiff is not required to attach a copy of the contract or plead its terms verbatim.”
Fort Prods., Inc v. Men's Med. Clinic, LLC, 2016 WL 797577, at *3 (S.D.N.Y. Feb. 23, 2016) (internal quotation omitted).
Rather, it is sufficient to “set forth the terms of the agreement upon which liability is predicated.” Id. (internal quotation
omitted) (denying motion to dismiss where Amended Complaint “state[d] that Defendant retained Plaintiff for marketing and
advertising services and that Defendant would pay the ‘fair and reasonable value’ for such services”). Valentini v. Citigroup,
Inc., 837 F. Supp. 2d 304, 327 (S.D.N.Y. 2011), cited by Defendant, does not hold otherwise.




                                                             -3-
